EXHIBIT 21 LIST OF THE SUBSIDIARIES OF FELCOR LODGING LIMITED PARTNERSHIP (as of December31, 2009 Name State and Form of Organization 1. BHR Canada Tenant Company Nova Scotia, Canada – Unlimited Liability Company 2. BHR Lodging Tenant Company Delaware – Corporation 3. BHR Operations, L.L.C. Delaware – Limited Liability Company 4. Brighton at Kingston Plantation, L.L.C. Delaware – Limited Liability Company 5. DJONT Leasing, L.L.C. Delaware – Limited Liability Company 6. DJONT Operations, L.L.C. Delaware – Limited Liability Company 7. DJONT/Charlotte Leasing, L.L.C. Delaware – Limited Liability Company 8. DJONT/CMB Buckhead Leasing, L.L.C. Delaware – Limited Liability Company 9. DJONT/CMB Corpus Leasing, L.L.C. Delaware – Limited Liability Company 10. DJONT/CMB Deerfield Leasing, L.L.C. Delaware – Limited Liability Company 11. DJONT/CMB FCOAM, L.L.C. Delaware – Limited Liability Company 12. DJONT/CMB New Orleans Leasing, L.L.C. Delaware – Limited Liability Company 13. DJONT/CMB Orsouth Leasing, L.L.C. Delaware – Limited Liability Company 14. DJONT/CMB Piscataway Leasing, L.L.C. Delaware – Limited Liability Company 15. DJONT/CMB SSF Leasing, L.L.C. Delaware – Limited Liability Company 16. DJONT/EPT Leasing, L.L.C. Delaware – Limited Liability Company 17. DJONT/EPT Manager, Inc. (f/k/a DJONT/Promus Manager, Inc.) Delaware – Corporation 18. DJONT/Indianapolis Leasing, L.L.C. Delaware – Limited Liability Company 19. DJONT/JPM Atlanta ES Leasing, L.L.C. Delaware – Limited Liability Company 20. DJONT/JPM Austin Leasing, L.P. Delaware – Limited Partnership 21. DJONT/JPM Austin Tenant Co., L.L.C. Delaware – Limited Liability Company 22. DJONT/JPM Boca Raton Leasing, L.L.C. Delaware – Limited Liability Company 23. DJONT/JPM BWI Leasing, L.L.C. Delaware – Limited Liability Company 24. DJONT/JPM Hospitality Leasing Holdco (SPE), L.L.C. Delaware – Limited Liability Company 25. DJONT/JPM Hospitality Leasing (SPE), L.L.C. Delaware – Limited Liability Company 26. DJONT/JPM Leasing, L.L.C. Delaware – Limited Liability Company 27. DJONT/JPM Orlando Leasing, L.L.C. Delaware – Limited Liability Company 28. DJONT/JPM Phoenix Leasing, L.L.C. Delaware – Limited Liability Company 29. DJONT/JPM Wilmington Leasing, L.L.C. Delaware – Limited Liability Company 30. E.S. Charlotte Limited Partnership Delaware – Limited Partnership 31. E.S. North, an Indiana Limited Partnership Indiana – Limited Partnership 32. EPT Atlanta-Perimeter Center Limited Partnership Delaware – Limited Partnership 33. EPT Austin Limited Partnership Delaware – Limited Partnership 34. EPT Kansas City Limited Partnership Delaware – Limited Partnership 35. EPT Meadowlands Limited Partnership Delaware – Limited Partnership 36. EPT Raleigh Limited Partnership Delaware – Limited Partnership 37. FCH/DT BWI Holdings, L.P. (f/k/a B.D. Eastrich BWI No.1 Limited Partnership) Delaware – Limited Partnership 38. FCH/DT BWI Hotel, L.L.C. Delaware – Limited Liability Company 39. FCH/DT Holdings, L.P. Delaware – Limited Partnership 40. FCH/DT Hotels, L.L.C. Delaware – Limited Liability Company 41. FCH/HHC Hotels, L.L.C. Delaware – Limited Liability Company 42. FCH/HHC Leasing, L.L.C. Delaware – Limited Liability Company 43. FCH/IHC Hotels, L.P. Delaware – Limited Partnership 44. FCH/IHC Leasing, L.P. Delaware – Limited Partnership 45. FCH/JVEIGHT Leasing, L.L.C. (f/k/a FCH/Interstate Leasing, L.L.C. and FCH/Deerfield Development Co., L.L.C.) Delaware – Limited Liability Company 46. FCH/PSH, L.P. (f/k/a Rouse & Associates-SHS) Pennsylvania – Limited Partnership 47. FCH/SH Leasing, L.L.C. Delaware – Limited Liability Company 48. FCH/SH Leasing II, L.L.C. Delaware – Limited Liability Company 49. FelCor Burlington Land, L.L.C. Delaware – Limited Liability Company 50. FelCor Canada Co. Nova Scotia, Canada – Unlimited Liability Company 51. FelCor Canada Holding GP, L.L.C. Delaware – Limited Liability Company 52. FelCor Canada Holding, L.P. Delaware – Limited Partnership 53. FelCor Chat-Lem, L.L.C. Delaware – Limited Liability Company 54. FelCor Eight Hotels, L.L.C. Delaware – Limited Liability Company 55. FelCor Escrow Holdings, L.L.C. Delaware – Limited Liability Company 56. FelCor Esmeralda (SPE), L.L.C. Delaware – Limited Liability Company 57. FelCor Esmeralda Leasing (SPE), L.L.C. Delaware – Limited Liability Company 58. FelCor Hotel Asset Company, L.L.C. Delaware – Limited Liability Company 59. FelCor Hotel Operating Company, L.L.C. Delaware – Limited Liability Company 60. FelCor Lodging Holding Company, L.L.C. Delaware – Limited Liability Company 61. FelCor Napa Development, L.L.C. Delaware – Limited Liability Company 62. FelCor Omaha Hotel Company, L.L.C. Delaware – Limited Liability Company 63. FelCor Pennsylvania Company, L.L.C. Delaware – Limited Liability Company 64. FelCor St. Pete (SPE), L.L.C. Delaware – Limited Liability Company 65. FelCor St. Pete Leasing (SPE), L.L.C. Delaware – Limited Liability Company 66. FelCor TRS Borrower 1, L.P. Delaware – Limited Partnership 67. FelCor TRS Borrower GP 1, L.L.C. Delaware – Limited Liability Company 68. FelCor TRS Borrower 4, L.L.C. Delaware – Limited Liability Company 69. FelCor TRS Guarantor, L.P. Delaware – Limited Partnership 70. FelCor TRS Guarantor GP, L.L.C. Delaware – Limited Liability Company 71. FelCor TRS Holdings, L.L.C. Delaware – Limited Liability Company 72. FelCor/Charlotte Hotel, L.L.C. Delaware – Limited Liability Company 73. FelCor/CMB Buckhead Hotel, L.L.C. Delaware – Limited Liability Company 74. FelCor/CMB Corpus Holdings, L.P. Delaware – Limited Partnership 75. FelCor/CMB Corpus Hotel, L.L.C. Delaware – Limited Liability Company 76. FelCor/CMB Deerfield Hotel, L.L.C. Delaware – Limited Liability Company 77. FelCor/CMB Marlborough Hotel, L.L.C. Delaware – Limited Liability Company 78. FelCor/CMB New Orleans Hotel, L.L.C. Delaware – Limited Liability Company 79. FelCor/CMB Orsouth Holdings, L.P. Delaware – Limited Partnership 80. FelCor/CMB Orsouth Hotel, L.L.C. Delaware – Limited Liability Company 81. FelCor/CMB Piscataway Hotel, L.L.C. Delaware – Limited Liability Company 82. FelCor/CMB SSF Holdings, L.P. Delaware – Limited Partnership 83. FelCor/CMB SSF Hotel, L.L.C. Delaware – Limited Liability Company 84. FelCor/CSS Holdings, L.P. Delaware – Limited Partnership 85. FelCor/CSS Hotels, L.L.C. Delaware – Limited Liability Company 86. FelCor/CSS (SPE), L.L.C. Delaware – Limited Liability Company 87. FelCor/Indianapolis Hotel, L.L.C. Delaware – Limited Liability Company 88. FelCor/Iowa-New Orleans Chat-Lem Hotel, L.L.C. Delaware – Limited Liability Company 89. FelCor/JPM Atlanta ES Hotel, L.L.C. Delaware – Limited Liability Company 90. FelCor/JPM Austin Holdings, L.P. Delaware – Limited Partnership 91. FelCor/JPM Austin Hotel, L.L.C. Delaware – Limited Liability Company 92. FelCor/JPM Boca Raton Hotel, L.L.C. Delaware – Limited Liability Company 93. FelCor/JPM BWI Hotel, L.L.C. Delaware – Limited Liability Company 94. FelCor/JPM Hospitality Holdco (SPE), L.L.C. Delaware – Limited Liability Company 95. FelCor/JPM Hospitality (SPE), L.L.C. Delaware – Limited Liability Company 96. FelCor/JPM Hotels, L.L.C. Delaware – Limited Liability Company 97. FelCor/JPM Orlando Hotel, L.L.C. Delaware – Limited Liability Company 98. FelCor/JPM Phoenix Hotel, L.L.C. Delaware – Limited Liability Company 99. FelCor/JPM Wilmington Hotel, L.L.C. Delaware – Limited Liability Company 100. FelCor/LAX Holdings, L.P. Delaware – Limited Partnership 101. FelCor/LAX Hotels, L.L.C. Delaware – Limited Liability Company 102. FelCor/MM S-7 Holdings, L.P. Delaware – Limited Partnership 103. FelCor/MM S-7 Hotels, L.L.C. Delaware – Limited Liability Company 104. FelCor/New Orleans Annex, L.L.C. Delaware – Limited Liability Company 105. FelCor/St. Paul Holdings, L.P. Delaware – Limited Partnership 106. FelCor/Tysons Corner Hotel Company, L.L.C. Delaware – Limited Liability Company 107. Grande Palms, L.L.C. Delaware – Limited Liability Company 108. HI Chat-Lem/Iowa-New Orleans Joint Venture Louisiana – General Partnership 109. Kingston Plantation Development Corp. Delaware – Corporation 110. Los Angeles International Airport Hotel Associates, a Texas Limited Partnership Texas – Limited Partnership 111. Lovefield Beverage Corporation Texas – Corporation 112. Margate Towers at Kingston Plantation, L.L.C. Delaware – Limited Liability Company 113. MHV Joint Venture Texas – General Partnership 114. Napa Creek Residential, L.L.C. Delaware – Limited Liability Company 115. Park Central Joint Venture Texas – General Partnership 116. Promus/FCH Condominium Company, L.L.C. Delaware – Limited Liability Company 117. Promus/FCH Development Company, L.L.C. Delaware – Limited Liability Company 118. Promus/FelCor Hotels, L.L.C. Delaware – Limited Liability Company 119. Promus/FelCor Lombard Venture Illinois – General Partnership 120. Promus/FelCor Manager, Inc. Delaware – Corporation 121. Promus/FelCor Parsippany Venture New Jersey – General Partnership 122. Promus/FelCor San Antonio Venture Texas – General Partnership 123. Royale Palms Rental, L.L.C. Delaware – Limited Liability Company 124. Tysons Corner Hotel Company, L.L.C. Delaware – Limited Liability Company
